--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

AMENDMENT NO. 1 TO THAT CERTAIN
DEVELOPMENT AND EXCLUSIVE LICENSE AGREEMENT

 
THIS AMENDMENT NO. 1, dated as of December 4, 2013 (the “Amendment”), to that
certain AGREEMENT dated as of November 26, 2013 (the “Agreement”), among Sgenia
Soluciones, S.L. (“Soluciones”), ZENON Biosystem, S.L.  (“Subco”) and Zenosense,
Inc., formerly Braeden Valley Mines, Inc. (the “Company”), is hereby being
amended to include as an additional party, Sgenia Industrial, S.L. (“Sgenia”),
the parent corporation of its subsidiaries, Soluciones and Subco, and formed
under the laws of the Kingdom of Spain, and to acknowledge that the operative
date of the Agreement shall be the date of this Amendment; provided however, all
the parties hereto acknowledge that the funding obligations of the initial
payment by the Company have been fully met.
 
The parties to this Amendment hereby restated the revised “Whereas Clauses” of
the Agreement in substitution thereof, as follows:
 
Whereas, Sgenia, together with Soluciones, has developed certain technology and
they own directly and indirectly certain intellectual property relating to
sensory monitoring of defined environments, referred to as the “Sensory
Technology” herein; and
 
Whereas, Sgenia has established a subsidiary, Subco, and caused Soluciones to
license Subco under Spanish law all the intellectual property necessary to use
the Sensory Technology to develop a Methicillin-Resistant Staphylococcus Aureus
/ Staphylococcus Aureus (“MRSA/SA”) detection device and other devices to detect
Hospital Acquired Infections (“HAIs”); and
 
Whereas, Subco and Soluciones and the parent company, Sgenia, together for their
respective benefits, seek an arrangement with the Company for the provision of
development capital for the MRSA/SA and other HAI detection devices to be
developed by Subco in exchange for a worldwide, exclusive license to
manufacture, market and sell the resulting product as provided herein, subject
to certain limitations and a royalty arrangements on a revenue sharing basis;
and
 
Whereas, the Company seeks the license arrangement embodied in this Agreement
for the MRSA/SA detection device in exchange for its funding Subco development
activities;
 
Whereas, the Company is also being granted the right of first negotiation for
additional future products related to MRSA/SA, other HAI products, and the same
right for all other products based on the Sensory Technology; and
 
Whereas, Sgenia, Soluciones and Subco on the one hand and the Company on the
other hand will work together on various aspects of the development, manufacture
and marketing of the resulting product or products, as embodied in this
Agreement.
 
The parties hereby agree that for the consideration provided and to be provided
and the obligations of the parties under the terms of the Agreement, that the
following provisions of the Agreement are hereby amended:
 


 
1

--------------------------------------------------------------------------------

 
 
1.           Definitions.                      Certain of the definitions, as
indicated below, set forth in Section 1, entitled Definitions, are amended, as
follows, and to the extent stated below are in substitution for the definitions
set forth in the Agreement.
 
 (c)            “Designee” shall mean a corporation or other entity that is
employed by, under contract to, or in partnership with Sgenia, Soluciones, Subco
or the Company, and any Sublicensee or an Affiliate of the foregoing.
 
(d)           Effective Date” shall be the date on which this Amendment to the
Agreement is executed by Sgenia, Soluciones, Subco and Company.
 
(g)           “Materials” shall mean the tangible physical material developed by
Sgenia, Soluciones, Subco and Company and any Designees, Sublicensees, and
Affiliates of the foregoing, relating to the Products and substantially
constructed from the components listed in Exhibit A hereto, and any progeny or
derivatives thereof.  “Sgenia-generated Materials” shall mean the tangible
physical material developed by Sgenia, Soluciones and/or Subco relating to the
Sgenia Patents and substantially constructed from the components listed in
Exhibit A hereto, and any progeny and derivatives thereof.
 
(h)           “Net Sales” shall mean the greater of the gross invoice or
contract price to Third Party customers for the Product, its installation and
the related training whether at the time of installation or subsequent thereto,
less:  (i) direct manufacturing costs of Product and of the provision of
installation and training expense, each as determined by United States Generally
Applied Accounting Practices, (ii) the cost to Company of the Chips as provided
by Sgenia and/or Subco or their Affiliates, to the extent not included in the
direct manufacturing costs of Product, (iii) normal and customary quantity
and/or cash discounts and allowances actually given and shown on the invoice;
(iv) commissions paid to Third Parties, including distributors, freight,
postage, shipping, and insurance expenses separately identified in such invoice;
(v) credits or refunds actually allowed for bona fide returns (net of all
returns actually made or allowed as supported by credit memorandum actually
issued to the customers) of Products; and (vi) sales and other taxes and duties
directly related to the sale, to the extent that such items are included in the
gross invoice price (but not including taxes assessed against or measured by the
income derived from such sale), plus Upfront, Milestone and Lump Sum
Payments.   Any discounts and allowances based on overall purchases by the
customer or its Affiliate may be applied to reduce Net Sales only to the extent
of the pro rata amount of such discounts or rebates attributable to the Products
included in such overall purchases. Any of the deductions listed above which
involves a payment by Sgenia or Company and Designees, Sublicensee, or
Affiliates of the foregoing shall be taken as a deduction against aggregate
sales for the calendar quarter in which the expense is accrued by Sgenia or
Company and Designees, Sublicensee, or Affiliates of the foregoing.  
 
For the clarification of the calculation of Net Sales, if a Product is sold in
combination with one or more other products or services, the services relating
to installation and training at any time is included therein, but warranty and
other revenue sources of any other products and services will not be included in
the gross invoice or contract price of the Products for purposes of Net Sales,
pursuant to the understanding that the Sgengia and Company  and Designees,
Sublicensees and Affiliates have the right to generate other forms of income
premised on the Product.
 
(i)           “Sgenia Patent” or “Sgenia Patents” shall mean the patents
and patent applications listed in Exhibit B hereto; any application owned in
whole or in part or filed by Sgenia, Soluciones and/or Subco and their
Affiliates; any continuation applications, divisional applications, or
continuation in part applications that claim priority to the patents and/or
applications listed in Exhibit B; any patents that issue from any of the
foregoing; and any reissues, re-examinations, renewals, substitutions, and
extensions of any of the foregoing.
 
(m)            “Sgenia Entity” means Sgenia, Soluciones, Subco and or any entity
directly or indirectly controlling, controlled by or under common control with
Sgenia from time to time. Additionally, the term Sgenia, as used in the
Agreement, shall include both Sgenia and Soluciones, unless the context of the
Agreement is clear that the term Sgenia should only refer to either Sgenia, as
the parent corporation, or Soluciones, as the subsidiary corporation, in which
case the term will only refer to one or the other of such Sgenia Entities.
 
(q)            “Sublicensee” shall mean any corporation or other business entity
to whom Sgenia, Soluciones, Subco or Company has granted a sublicense to any of
the rights transferred in this Agreement, including permitted sublicensees of
such corporations or other business entities.
 
 
2

--------------------------------------------------------------------------------

 
(r)           “Technical Information” shall mean any know-how, information
(technical, process, clinical or other), knowledge, research, trade secrets,
techniques, designs, data, Sgenia Software,  Software
Documentation,  specifications, practices, procedures, assays, formulae,
processes, systems, improvements, methods, skill, test and other data including
chemical, pharmacological, toxicological and clinical test and other data,
analytical and quality control data, and laboratory notes that:
 
                                (i) relate to Sgenia, Soluciones, Subco or
Materials; and;
 
                                (ii) is owned by a Sgenia Entity with the right
to grant an exclusive or nonexclusive sublicense to Subco and/or the Company;
and
 
                                (iii) (1) was conceived, reduced to practice, or
developed, in whole or in part, in the laboratories/offices of a Sgenia Entity
before the Effective Date, and/or (2) is conceived, reduced to practice, or
developed, in whole or in part, in the laboratories/offices of a Sgenia Entity
after the Effective Date (“Future Technical Information”), but only to the
extent before it is disclosed to an employee or consultant of Company or
Sublicensee, Designee or Affiliates of the foregoing and relates to the Product.
 
(t)           “Third Party” shall mean any entity other than Sgenia, Soluciones,
Subco and Company, and the Sublicensees, Designees, or Affiliates of the
foregoing.
 
2.           License Grant and Other Intellectual Property Rights.  For purposes
of interpretation of the Agreement and for an abundance of clarity, the grant of
the licenses thereunder with respect to the intellectual property being licensed
to and transferred to Company, the term Sgenia as defined above in this
Amendment is intended to include Soluciones, and their Affiliates as relevant,
including but not limited to Subco, so that Company obtains the full benefit of
its bargain to obtain all the necessary intellectual property rights sufficient
to commercialize the Product as provided in the Agreement, whether from Sgenia,
Soluciones or Subco and any of their Affiliates.  It is agreed by the parties
hereto that in any dispute the licensors should be broadly interpreted to
include any and all of the Sgenia Entities as is or may be necessary to provide
the Company with the intended rights under the Agreement and this Amendment.
 
3.           Consents by Sgenia and/or Soluciones.  Although the term “Sgenia”
is defined to include both Sgenia and Soluciones by this Amendment, in those
provisions of the Agreement where the consent or approval or similar action of
Sgenia is required, it will be sufficient that only one of Sgenia or Soluciones
provide the consent, and the Company may rely on any communication from either
Sgenia or Soluciones, singly and not jointly, in respect of any such consent,
approval or similar action to be provided by Sgenia.
 
4.           Joinder of Parties.                                Sgenia, is
hereby added as a party to the Agreement, entitled to enjoy the benefits and
privileges thereof and suffer the obligations thereof in all respects, without
any limitions, to the same degree as Soluciones as set forth in the Agreement
before amendment, and as a full party thereto Sgenia makes to the Company all
the representations made by Soluciones as if made by Sgenia and is and will be
bound by the terms of the Agreement that apply to Soluciones to the same degree
as applicable to Soluciones, subject to the exception that if some obligation
clearly can only be that of Sgenia or Soluciones, each as a separate
corporation, then Sgenia or Soluciones will not be obligated to be bound by such
term.
 
5.           Notices.  Notices to Soluciones and Sgenia will be sent to the
address of Sgenia set forth in the Agreement, in the same manner as set forth
therein with respect to notices to Sgenia.
 
6.           Entire Agreement.  The Agreement, as specified in Section 22 of the
Agreement, shall include this Amendment.
 
7.           Execution in Counterparts. This Amendment may be executed in
counterparts, all of which together shall be deemed one original
Amendment.  This Amendment may be transmitted to the other parties hereto by
pdf. or other electronic form.
 
8.           Affirmation of Agreement.  Unless specifically amended or
interpreted by this Amendment, the original Agreement is hereby confirmed in all
respects, and the parties thereto and hereto agree to be bound by such terms as
hereby amended and interpreted.
 


 
3

--------------------------------------------------------------------------------

 
 
Sgenia  Industrial, S.L.


By:           /s/ Jesús Lama                  
Name: Jesús Lama
Title: Administrador Unico – Chief Executive Officer


Sgenia  Soluciones, S.L.


By:            /s/ Jesús Lama            
Name: Jesús Lama
Title: Administrador Unico – Chief Executive Officer


ZENON Biosystem, S.L.


By:            /s/ Jesús Lama            
Name: Jesús Lama
Title: Administrador Unico – Chief Executive Officer




Zenosense, Inc.


By:           /s/B. Alejandro Vasquez              
Name: B. Alejandro Vasquez
Title: President


 

 
4

--------------------------------------------------------------------------------

 
